Citation Nr: 0530739	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  01-05 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1978 to 
October 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

In January 2000, the RO received the veteran's claim of 
entitlement to service connection for a right shoulder 
disability.  The April 2000 rating decision denied the claim.  
The veteran disagreed with the April 2000 rating decision and 
initiated the instant appeal.  The appeal was perfected by 
the veteran's timely submission of his substantive appeal (VA 
Form 9) in June 2001.

The veteran and his spouse presented testimony before the 
undersigned Veterans Law Judge at the RO in November 2001.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  Following the November 2001 
hearing, the Board remanded the case so that additional 
development could be accomplished.  The specifics of the 
Board's remand and the RO's response will be discussed in 
greater detail below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Following the November 2001 hearing, the Board requested an 
additional VA orthopedic examination under the authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) [codified 
at 38 C.F.R. § 19.9(a)(2) (2002)].  This examination was 
conducted in July 2002; however, the regulation which granted 
the Board the authority to engage in initial development of 
an evidentiary record was subsequently rendered invalid.  The 
Board accordingly remanded the case to the RO in May 2003 so 
that the claim could be readjudicated in light of additional 
evidence which had been obtained.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs 327 F.3d 1339 (Fed. Cir. 2003) [absent a waiver, the 
Board may not adjudicate a claim based on evidence which has 
not been previously considered by the RO].  

The May 2003 remand specifically requested that the veteran 
be issued a supplemental statement of the case (SSOC) which 
"should cite the relevant portions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002)."  See May 2003 Board remand, page 3.  The May 2003 
remand further requested that the SSOC "cite the 
implementing regulations for the VCAA, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159)."  Id.

In response to the Board's remand, the RO issued a SSOC in 
July 2005 that contained no enumeration of the pertinent 
provisions of the VCAA.  Instead, the July 2005 SSOC referred 
the veteran to the law and regulations section of the prior 
April 2001 statement of the case (SOC).  The April 2001 SOC, 
however, also contains no recitation of the duty to notify or 
assist provisions of the VCAA.  Rather, that SOC sets forth 
the provisions of 38 C.F.R. § 3.159 as they existed prior to 
the enactment of the VCAA, and specifically refers to the 
concept of a well-grounded claim, which was eliminated by the 
VCAA.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Because the RO failed to comply 
with the Board's remand instructions, the case must be 
remanded so that the claim can be readjudicated, and an 
additional SSOC including the pertinent provisions of the 
VCAA can be issued.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

The RO should readjudicate the veteran's 
service-connection claim for a right 
shoulder disability, taking into 
consideration all of the evidence 
currently of record.  If the claim 
remains denied, the RO should provide the 
veteran with a SSOC which cites the 
relevant duty to assist and duty to 
notify provisions of the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2005).  
If additional evidence is requested, the 
RO should inform the veteran that he has 
one year to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


